Russell, Chief Justice.
1. “A year’s support is superior to liens created by a decedent, or liens arising by operation of law during his ownership. A year’s support takes precedence even of taxes due the State.” Tomlinson v. Adel, 169 Ga. 758 (2) (151 S. E. 482).
2. The executions in question having been issued for paving assessments made in pursuance of the act of August 4, 1925 (Ga. L. 1925, p. 1557), amending the charter of the City of Waycross, and such amending act containing no provision for the filing of a claim on the levy of such executions, and the remedy of affidavit of illegality as provided by section 11 of the act being unavailable to the plaintiff, who was not the defendant in execution, and the general law as to the filing of claims being inapplicable in such case, the plaintiff, to whom, the property had been set apart as a year’s support out of the estate of her deceased husband, was entitled to injunction to restrain the enforcement of such executions. The case differs on its facts from Mayor &c. of Gainesville v. Dean, 124 Ga. 750 (53 S. E. 183), and is controlled in principle *895by the deeision in Wilson v. Eatonton, 180 Ga. 598 (180 S. E. 227), and eit.
No. 12442.
October 14, 1938.
Frank B. McDonald Jr. and Q. L. Garrett, for plaintiffs in error.
Herbert W. Wilson and Harry M. Wilson, contra.
3. The court did not err in overruling the demurrers to the petition and to the intervention, or in entering the decree complained of.

Judgment affirmed.


All the Justices concur.

Grice, J., concurs in the result.